                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-127-FDW-DCK

 KISHA OLIPHANT,                                           )
                                                           )
                  Plaintiff,                               )
                                                           )
      v.                                                   )       ORDER
                                                           )
 MAL ENTERTAINMENT, INC. and                               )
 WALTER DAVID BAUCOM JR.,                                  )
                                                           )
                  Defendants.                              )
                                                           )

           THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay Proceedings

Pending Arbitration” (Document No. 5) filed April 22, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

           IT IS, THEREFORE, ORDERED that “Joint Motion To Stay Proceedings Pending

Arbitration” (Document No. 5) is GRANTED.

           IT IS FURTHER ORDERED that the parties shall proceed to arbitration and submit a

Status Report to the Court on July 24, 2020, and every ninety (90) days thereafter. The Court

expects this dispute to be resolved within twelve (12) months from the date of this Order.[1] Failure

to do so will result in Court action.




[1]
   12 (twelve) months is the standard timeline for civil disputes brought before this Court. Standing Order
Governing Civil Case Management Before the Honorable Frank D. Whitney, Misc. No. 3:07-MC-47. The
time limit was put in place to protect all parties’ interests and promote judicial efficiency.



           Case 3:20-cv-00127-FDW-DCK Document 6 Filed 04/23/20 Page 1 of 2
SO ORDERED.



                   Signed: April 23, 2020




                                    2
Case 3:20-cv-00127-FDW-DCK Document 6 Filed 04/23/20 Page 2 of 2
